DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Replacement drawings in compliance with 37 CFR 1.84 and 37 CFR 1.121(d) are required. The drawings submitted are not acceptable because: The drawings are objected to because: The present drawings 1-21D are so dark so dark that structural details cannot be clearly understood. The drawings must be reasonably free from erasures and must be free from alterations, overwriting, interlineations, folds, and copy marks. All drawings must be made by a process, which will give them satisfactory reproduction characteristics.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements 75 and 110 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toda et al. (US Patent Application Publication 20090246983 A1).
As per claim 1, Toda teaches a socket 1, which holds an IC package (see paragraph [0036]) and is to be mounted on a circuit board 5, comprising: a housing 21 with a bottom portion 215, two pairs of side wall portions 212 and an opening (along 21) accommodating an IC package (see paragraph [0036]), the bottom portion 215 being a bottom of the opening (along bottom of 21) and provided with a plurality of penetration holes (wherein 22 fit in), the two pairs of side wall portions 212 face each other across the opening (along 21) therebetween, and one pair of side wall portions 212 being provided with a plurality of ribs 232 protruding outward; a plurality of contacts 22 supported by the housing 21 so as to pass through the plurality of penetration holes (wherein 22 fit in) and be exposed on an opposite side of the opening (along 21); and holders 314 that comprise a plurality of first support holes (adjacent to 314) and are fixed to side surfaces of the housing 21 with the ribs 232 passing through the first support holes (adjacent to 314), wherein at least a portion of a lower end of the holder 314 extends downward below a lower end of the housing 21 and is bent outward, and the bent portion (shown figure 5) forms a mounting surface (along 5) to be soldered to the circuit board 5.
As per claim 2, Toda teaches a socket 1, wherein the IC package (see paragraph [0036]) comprises a casing 24 in a box shape (along 21) and protruding pieces (along 212, shown figure 3) supported movably forward and backward by two side boards (parallel to 4) of the casing 24, an upper end of the holder 314 extends upward above an upper end of the housing 21, a second support hole (adjacent to 314) is provided at the extending portion (seen in figure 3), and the IC package (see paragraph [0036]) is supported by the holder 314 by fitting the protruding piece to the second support hole (adjacent to 314).
As per claim 3, Toda teaches a socket 1, wherein the rib 232 is fused into the first support hole (adjacent to 314).
As per claim 4, Toda teaches a socket 1, wherein two positioning pins 231 are provided at one side wall portion 212 of one pair of side wall portions 212, and one positioning pin is provided at the other side wall portion 212, positioning grooves (along 232) are provided at positions corresponding to the positioning pins 231 on a lower surface of the casing 24 of the IC package (see paragraph [0036]), and the positioning pins 231 are fitted to the positioning grooves (along 232).
As per claim 5, Toda teaches a socket 1, wherein portions at both ends in a direction orthogonal (along arrow shown in figure 5) to the opposite direction at the lower end of the holder 314 go straight downward (see paragraph [0051]) without being bent to the outer side of the opposite direction (seen in figure 5), and the portions going straight are inserted and soldered into through holes of the circuit board 5.
As per claim 6, Toda teaches a socket 1, further comprising insulating members 211 supporting the contacts 22 and being pressed into the housing 21 in such a manner that the contacts 22 are exposed on an opposite side of the opening (along 21) from the penetration holes (wherein 22 fit in) of the housing 21; wherein the contact comprises a base portion (mid portion of 22) extending in a straight line (seen in figure 4), a solder connecting portion bent (along mid and top contact portion of 22) in an L-shape (along mid and top contact portion of 22) at one end of the base portion (mid portion of 22), and an inclined portion bent (along mid and top contact portion of 22) at an obtuse angle (along mid and top contact portion of 22) and extending obliquely with respect to the base portion (mid portion of 22) at the other end of the base portion (mid portion of 22), and the contact and the insulating member 211 are formed by insertion molding (along 22, shown in figure 4) in such a manner that the base portion (mid portion of 22) of the contact penetrates the insulating member 211 and supported by the insulating member 211.
As per claim 7, Toda teaches a socket 1, wherein the penetration holes (wherein 22 fit in) are in a matrix shape (along fit in of 22), grooves (along 232) are provided on an outer side of a column of the penetration holes (wherein 22 fit in) at the other pair of side wall portions 212, and the conductive resin members (seen in figure 4) are pressed into the grooves (along 232).
As per claim 8, Toda teaches an IC package (see paragraph [0036]), comprising: a printed board (along package, see paragraph [0036]); a casing 24 in a box shape (along 21) that comprises two side boards (parallel to 4) and holds the printed board (along package, see paragraph [0036]); protruding pieces (along 212, shown figure 3) supported movably forward and backward by the two side boards (parallel to 4) of the casing 24; and elastic members (along 231) applying outward urging force to the protruding pieces (along 212, shown figure 3); wherein when the IC package (see paragraph [0036]) is fitted and pressed down between two holders 314 of a connector from an opening (along 21) of the connector, the protruding pieces (along 212, shown figure 3) are pushed by the holders 314 and evacuate inward, and the IC package (see paragraph [0036]) is further pressed down, the protruding piece (along 212, shown figure 3) are fitted to support holes (adjacent to 314) of the holders 314, and the IC package (see paragraph [0036]) is supported by the holders 314.
As per claim 9, Toda teaches a method, of mounting contacts 22 to a housing 21 of a connector, comprising performing for all columns (seen in figure 4) of the penetration holes (wherein 22 fit in), the method comprising: pressing a plurality of contacts 22 fixed to an anchor 32 into a column of penetration holes (wherein 22 fit in) of a connector, the plurality of contacts 22 each comprising a linear portion (along 232) extending in a straight line and being provided with a notch (adjacent 221) in the middle, and a connecting portion bent (along mid and top contact portion of 22) in an L- shape at an lower end of the linear portion (along 232); folding and removing the anchor 32 of the plurality of contacts 22 pressed into the column of penetration holes (wherein 22 fit in); and bending portions above the notches (adjacent 221) of the plurality of contacts 22 from which the anchor 32 has been removed using the notches (adjacent 221) as ridgelines (see in figure 4 and 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831